Case 1:18-cv-09031-DLC Document 54 Filed 07/09/19 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
es wen ee eee ee ee eee xX

KATHRYN HYLAND, MELISSA GARCIA, BLDON

R. GAEDE, JESSICA SAINT-PAUL, REBECCA :

SPTTLER-LAWSON, MICHELLE MEANS, : 18eVv9031 (DLC)
ELIZABETH KAPLAN, JENNIFER GUTH, and :

MEGAN NOCERINO, individually and on : ORDER
behalf of all others similarly :

situated,

 

Plaintiffs,

 

 

-V-

NAVIENT CORPORATION and NAVIENT
SOLUTIONS, LLC,

 

USDC CPE =~
|

 

 

 

 

 

Defendants.

 

 

 

nO x
DENISE COTE, District Judge:

An Opinion and Order of July 8, 2019 dismissed all of the
plaintiffs’ claims with the exception of the claims brought
under New York General Business Law § 349, It is hereby

ORDERED that a scheduling conference will be held on July
26, 2019, at 3:00 p.m. in Courtroom 18B at the United States
Courthouse, 500 Pearl Street, New York, New York.

Dated: New York, New York
July 9, 2019

poral,

DENISE COTE
United States District Judge

 
